                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           November 19, 2018
                                                                                      David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

VALLEY COMMERCIAL CAPITAL, LLC,                 §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §   CIVIL ACTION NO. H-18-878
                                                §
N795FM, LLC, and PHILLIP RIVERA, SR.            §
                                                §
                      Defendants.               §

                                            ORDER

       Valley Commercial Capital sued N795FM, LLC and Phillip Rivera, Sr., alleging that they

failed to pay under a 2013 loan agreement. (Docket Entry No. 1). Valley Commercial Capital

sought enforcement of that loan agreement, its related security agreement with N795FM identifying

a 1978 Israel Aircraft as collateral, and its guaranty agreement with Rivera. Valley Commercial

moved for summary judgment on its breach-of-contract claims, but it did not seek summary

judgment on whether it is entitled to the 1978 Israel Aircraft through the defendants’ default.

(Docket Entry No. 18). This court granted summary judgment for Valley Commercial Capital on

its breach-of-contract claims and ordered Valley Commercial Capital to file a proposed final

judgment. (Docket Entry No. 22).

       Valley Commercial Capital filed a proposed final judgment, (Docket Entry No. 23), and the

court entered final judgment on November 13, (Docket Entry No. 24). The final judgment ordered

N795FM to turn over possession of the 1978 Israel Aircraft Model 1124 airplane that is the subject

of the parties’ security agreement. (Id.). The parties, however, addressed only the breach-of-

contract claims in their summary judgment briefs, and Rivera and N795FM deny in their answer that

under the loan’s terms Valley Commercial Capital is entitled to possession of the aircraft in the
event of default. (See Docket Entry Nos. 1, 4).

       The entry of final judgment is vacated. (Docket Entry No. 24). The parties are ordered to

file a supplemental submission on this issue, of no more than five pages. Valley Commercial Capital

must file a motion for a ruling on this issue no later than November 30, 2018. Rivera and N795FM

must respond no later than December 14, 2018.

               SIGNED on November 19, 2018, at Houston, Texas.

                                              ______________________________________
                                                         Lee H. Rosenthal
                                                   Chief United States District Judge
